DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Applicant's election with traverse of Group I, claims 1-9 and species A, claims 1-3 and 5-13 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the Behr and Valeo reference cited in the international search report do not show that claim 1 in its current form lack novelty.  This is not found persuasive because of the rejection below that shows the references teach all the claim limitations of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “at at least” in line 6 which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the end orifice" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5 recite the limitation "the height of the upper step" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the height of the upper step is referring to the previously claimed a predefined height of the upper step or a different height.
Claim 6 recites the limitation "the plane in which the bottom of the groove extends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plane in which the bottom of the said groove extends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plane defined by the upper step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”).
With respect to claim 1, Fritsche discloses a collector plate for a heat exchanger (Fig. 2, plate 160 for heat exchanger 100), the collector plate comprising: a peripheral groove having a bottom (Fig. 2, groove for 180); at least one upper step protruding with respect to the bottom groove over a predefined height (Fig. 2, upper step at top of 205): and at least one longitudinal end of the collector plate (Fig. 2,  collector plate extends longitudinal from left to right. The limitation of “at least one” means there are multiple ends which can broadly be anywhere from the left of figure 2 to the right of figure 2), an intermediate portion between the upper step and the groove at the at least one longitudinal end of the collector plate (Fig. 2, middle tube of 120 has the intermediate portion), the groove has an inner wall (Fig. 2, inner wall of groove with 180 has inner wall that is connected to 120), at least one section of which connects the intermediate portion to the bottom of the groove and extends over a height (Fig. 2, inner wall of groove at 180 connects to 160 and has a height) which is not zero and is less 
With respect to claim 2, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses comprising a plurality of orifices for receiving a plurality of heat exchange tubes (Fig. 2, orifices in 160 for tubes 120) of the heat exchanger, which are formed in the upper step and the intermediate portion (Fig. 2) and wherein at the said at least one longitudinal end of the collector plate (Fig. 2, orifices are staggered in the longitudinal direction), the end orifice is arranged on the intermediate portion (Fig. 2, orifices are on 160 and the end orifice is on intermediate portion).
With respect to claim 3, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the inner wall of the groove has, viewed in cross-section, a linear profile over a continuous height which is not zero and is less than the height of the upper step (Fig. 2, inner wall of groove for 180 has height that is connected to 120 and is less than upper step as shown by 205).
With respect to claim 6, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the upper step extends in a plane substantially parallel to the plane in which the bottom of the groove extends (Fig. 2, bottom of groove and upper step extend in a plane that is substantially parallel).
With respect to claim 7, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein at the at least one longitudinal end of the collector plate, the intermediate portion and the inner wall of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Riondet Christian (WO 2016/188882 hereinafter “Christian”. See US Publication 2018/0283806 for translation and references herein).
With respect to claim 5, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche also discloses wherein the height of the said at least one section of the inner wall of the said groove is between one quarter and three quarters of the height of the upper step, in accordance with the following relation: Ht x H2< =H i, where Hi corresponds to a height of the upper step and H2 corresponds to a height of the said at least one section of the inner wall (Fig. 2, the height of the upper part is two times the height of the inner wall and is therefore ½ of the height of the upper step).
If it can be shown that the height of the inner wall is not ½ of the upper step the following rejection shall be applied.
Christian teaches a height of a section of an inner wall of a groove can be between one quarter and three quarters of a height of an upper step (Figs. 2-3 and Para 0014 explains the pitch between two adjacent collars which would be the height of the 
With respect to claim 9, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche does not discloses wherein the intermediate portion is inclined in relation to the plane defined by the upper step with an angle of inclination ranging from 5° to 25°.
Christian discloses that the inclined pitch between two collars and an incline can vary from 5.5mm to 10mm (Figs. 2-3 and Para 0014). Therefore, the inclined angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pitch can vary in height and the angle can vary. Therefore, since the general conditions of the claim, i.e. that the inclined angle can vary, were disclosed in the prior art by Christian, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the inclined angle between the intermediate step and upper step between 5-25 degrees. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsche Uwe (DE 10 2012 200 516 A1 hereinafter “Fritsche”) in view of Letrange et al. (US Patent No.: 5,664,625 hereinafter “Letrange”).
With respect to claim 8, Fritsche discloses the collector plate as claimed in claim 1 as discussed above. Fritsche does not discloses wherein at the said at least one longitudinal end of the collector plate, the inner wall of the groove has a slope inclined in relation to the plane in which the bottom of the said groove extends.
Letrange teaches an inner wall of a groove of a collector plate has a slope inclined in relation to a plane in which a bottom of a groove extends (Fig. 1 and 3, slope of inner wall at 18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the inner wall of Fritsche with a slope as taught by Letrange to reduce the overall size of the heat exchanger (Col. 3, lines 24-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763